Citation Nr: 1008742	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and March 2005 rating 
decisions issued by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for posttraumatic stress disorder (PTSD).

In September 2005, the Veteran requested that the 
jurisdiction of his claim be transferred to the Newark, New 
Jersey RO.

In October 2008, the Board remanded the matter for further 
development.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD related to an 
in-service stressor.

2.  Objective evidence has been received to verify the 
Veteran's claimed in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is needed at this time.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Analysis

The Veteran contends that he has PTSD due, in part, to 
witnessing the death of a parachute rigger named A. G. who 
had accidentally hit the ejection seat while in an aircraft 
on board the USS Shangri-La (CVA-38) (Squadron VA-176) 
sometime during his Mediterranean cruises from October 1, 
1963 to May 23, 1964 or from to May 15, 1965 to May 2, 1965.  

The Veteran's DD Form 214 shows that his last duty assignment 
and major command was the VA-176.

The Veteran submitted internet research on the death of A. G.  
The excerpt, submitted by K. P., provides:

While making our 1964 cruise we had a squadron AME2 [A. 
G.] arming an ejection seat in bay-3 during rough 
weather, it was Christmas Eve and I climbed up and asked 
if he needed help and he said "No", [A. G.] asked me 
what I was going to get [h]im for Christmas I didn't 
think about it, climbed down went top side to our ready 
room and heard an explosion we ran down to the A/C and 
saw that [A. G.] had ejected.  It was a sad day/cruise 
for us all.

Pursuant to the October 2008 remand, the RO attempted to 
verify the above stressor by contacting the United States 
Armed Services Center for Unit Records Research (CURR).  

In a December 2008 reply, the CURR stated that Attack 
Squadron 176 (VA-176) was onboard the USS Shangri-La from 
October 1, 1963 to May 23, 1964.  CURR noted that it was 
unable to verify the stressor but that it was coordinating 
with the Bureau of Naval Personnel, Casualty Assistance 
Branch, to obtain documentation on the individual named A. G.  

In a subsequent December 2008 reply, the United States Army 
Center For Research of Unit Records (USACRUR) (formerly CURR) 
stated that the Navy Casualty Assistance Branch has verified 
that A. G. was killed on December 15, 1963 while installing a 
Martin Baker ejection seat in an aircraft onboard the USS 
Shangri-La.

The above evidence indicates that A. G. was killed as claimed 
by the Veteran and that the Veteran was onboard the USS 
Shangri-La at the time of the incident.  Thus, an in-service 
stressor has been verified.

The remaining question is whether the Veteran has PTSD 
related to this verified in-service stressor.

A January 2009 VA examination report reflects the Veteran's 
history of witnessing the death of A. G. in service and the 
examiner's opinion that the current symptoms of PTSD derive 
clearly and causally from this original incident of trauma 
which the Veteran observed.  The examiner diagnosed the 
Veteran with chronic PTSD which is seen as a derivative of 
the Veteran's service-related trauma which occurred in 1963 
upon witnessing a fellow serviceman killed accidentally.

Accordingly, as the evidence of record demonstrates a current 
diagnosis of PTSD, a stressor related to the Veteran's 
service, and a nexus between the two, service connection for 
PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


